Per Curiam:

In this appeal Anderson Dean Carpenter and Glenna Carpenter challenge the legality of the procedure by which the South Carolina Department of Social Services removed their daughter, Rodney Lynn, from their home. The removal proceeding was initiated at the request of Rodney Lynn, who was then 16 years of age. Finding that the issues have become moot, we dismiss the appeal.
The record discloses that Rodney Lynn reached 18 years of age in October 1981 during the pendency of this appeal. She is *168now sui juris and free from legal subjection to her parents. S. C. Const. art. XVII, § 14; 59 Am. Jur. (2d) Parent and Child § 93, p. 191 (1971).
Since Rodney Lynn is now free to choose where she will live, reversal of the Order of the Family Court would not necessarily return her to her parents’ home. The issues presented by appellants’ attack on the removal proceeding are now moot. See Sasser v. South Carolina Democratic Party, S. C., 282 S. E. (2d) 602 (1981); Biter v. South Carolina Employment Security Commission, S. C., 280 S. E. (2d) 60 (1981).
Accordingly, the appeal is dismissed.